Citation Nr: 1717896	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-11 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for wounds from shrapnel to the left wrist and upper middle chest.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967, including service in Vietnam.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The rating decision denied the claim for service connection listed on the title page.

In July 2016, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further development.

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In July 2016, this matter was remanded for additional development, to include scheduling the Veteran for a VA examination and medical opinion.

The Veteran was scheduled for a VA examination on December 2, 2016.  The December 2016 supplemental statement of the case (SSOC) references a St. Louis VA Medical Center (VAMC) notice, dated December 2, 2016, that indicates the Veteran failed to report for the scheduled examination.  However, this notice is not associated with the claims file.  On remand, the RO should associate the VAMC notice with the claims file.

With respect to the scheduled VA examination, in an April 2016 Appellate Brief, the Veteran's representative requested that the Veteran be scheduled for another examination.  The representative reported that the Veteran had a stroke and was hospitalized on November 28, 2016.  The Veteran's sister contacted the RO and reported the same.  See January 2017 Report of General Information.  December 2016 VA treatment records document this incident and subsequent physical therapy treatment. 
 
There are specific consequences for a Veteran's failure without good cause to report for a VA examination.  38 C.F.R. § 3.655 (2016).  Illness of the claimant is one example of good cause.  38 C.F.R. § 3.655(a).  The Board finds that the Veteran had good cause to miss the examination and a new VA examination should be scheduled as to the nature and etiology of any current disability related to shrapnel wounds to his left wrist and upper middle chest.  

Outstanding VA medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records which have not already been associated with the claims file - to include the St. Louis VAMC notice, dated December 2, 2016, that documents the Veteran's failure to report to a scheduled VA examination.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any current disability related to residuals of shrapnel wounds to his left wrist and/or upper chest.  The examiner should review the claims file, and should note that review in the report.

For each identified disability, the examiner should opined on whether it is at least as likely as not (50 percent or greater probability) that such disability is related to shrapnel wounds sustained in service, or otherwise related to service.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion. 

The examiner should provide a complete rationale for all opinions given.

If the Veteran fails to report for the examination, take action in accordance with 38 C.F.R. § 3.655 and associate a copy of the VAMC examination notice with the claims file.

3. Thereafter, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



